PER CURIAM.
No reversible error having been shown with respect to appellant’s conviction of attempted second-degree murder, the appellant’s conviction on that count is affirmed.1 The State has conceded that appellant’s conviction for possession of a firearm while committing a criminal offense must be vacated. See Smith v. State, 539 So.2d 601 (Fla. 3d DCA 1989); Brown v. State, 538 So.2d 116 (Fla. 5th DCA 1989); Henderson v. State, 526 So.2d 743 (Fla. 3d DCA 1988). See generally Morales v. State, 541 So.2d 1289 (Fla. 3d DCA 1989).
The conviction of attempted second-degree murder is therefore affirmed. The conviction and sentence for possession of a *343firearm while engaged in a criminal offense are vacated.

. The charge of attempted second-degree murder, a second-degree felony, see §§ 777.04, 782.-04(2), Fla.Stat. (1985), was reclassified to a first-degree felony by reason of the use of a firearm. § 775.087(l)(b), Fla.Stat. (1985).